Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-4, 8-10, and 16-28 are pending.  Claims 16-28 are newly added.  Claims 1, 16, 22, and 28 are independent.

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.	Claim(s) 22-23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2012/0134267).

Regarding claim 22, Sujuki et al. discloses an apparatus (Figs. 4-6) comprising: 
a conveyance unit configured to convey a plurality of documents stacked on a stacking unit; 
a reading unit (151, 95 in Fig. 5) configured to read a document conveyed by the conveyance unit; and 
a displaying unit (operation panel 108) configured to display a screen notifying a possibility of presence of documents having different sheet sizes in the plurality of stacked documents and a possibility of a skew of the document being conveyed (para 0144 and 0141).

Regarding claim 23/22, Suzuki et al. further discloses a detection unit configured to detect, by using sensors (M1, Sn1, Sn2), a possibility of the skew of the document being conveyed (para 0141), wherein, upon detecting the possibility of the skew of the document being conveyed, the displaying unit displays the screen (para 0144).

Regarding claim 24/23, the sensors (M1, Sn1, or Sn2) are arranged on a line intersecting with a direction in which the documents are conveyed by the conveyance unit.

	Claim 28 is rejected as being a method claim corresponding to rejected apparatus claim 22.
Allowable Subject Matter

4.	Claims 1-4, 8-10, and 16-21 are allowed.

5.	Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


6.	The following is an examiner’s statement of reasons for allowance: 
Claims 24-27 limitations are not taught by Susuki et al. (US 2012/0314267 A1). 
Clams 1 and 16 each require detecting a skew of a document in combination with other limitations of any of claims 1 and 16, which is not taught by Suzuki et al.
Claims 2-4, 8-10, and 21 depend on claim 1.
Claims 17-20 depend on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674